        Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 IN RE: RAIL FREIGHT FUEL SURCHARGE
 ANTITRUST LITIGATION (NO. II)
                                                     MDL Docket No. 2925
 This document relates to:                           Misc. No. 20-8

 Case No.: 1:21-cv-02017-BAH                         Honorable Beryl A. Howell

 CHS INC.,

                        Plaintiff,

                v.

 UNION PACIFIC RAILROAD COMPANY,
 BNSF RAILWAY COMPANY, CSX
 TRANSPORTATION, INC., and NORFOLK
 SOUTHERN RAILWAY COMPANY,

                        Defendants.

              DEFENDANT BNSF RAILWAY COMPANY’S RESPONSE TO
                      PLAINTIFF CHS INC.’S COMPLAINT

       Defendant BNSF Railway Company (“BNSF”) hereby answers the Complaint

(“Complaint”) of CHS Inc. (“Plaintiff”), filed effective June 29, 2021.       BNSF denies the

allegations in the Complaint except as specifically admitted, denies any allegations as to which

there is no specific response, denies all titles, headings, footnotes, subheadings, and any other

material not contained in numbered paragraphs, including the introductory paragraph, and denies

that it violated the antitrust laws in any way

       BNSF states at the outset: BNSF did not participate in any conspiracy. Plaintiff’s claim

that BNSF conspired with three other Class I railroads in violation of Section 1 of the Sherman

Act to establish a “new,” “uniform” fuel surcharge (“FSC”) that applied “across-the-board” to

shippers from mid-2003 through 2008 (the “Relevant Period”) is based on fiction, not fact. The
        Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 2 of 18




fact is that rate-based FSCs have a long history in the rail industry, and BNSF never agreed to

adopt or apply an industry-standard FSC. Instead, BNSF unilaterally refined its own longstanding

FSC formulas to address the fuel needs of its particular traffic and the increasing and increasingly

volatile cost of fuel.

        In fact, BNSF published nearly a handful of distinct FSC formulas during the Relevant

Period—a time during which BNSF and all consumers of fuel faced skyrocketing fuel

expenses. BNSF had a published formula for intermodal traffic—which accounted for a

significant portion of all of its traffic during the Relevant Period—that was different from the other

railroads’ intermodal FSCs, that became effective in September 2001, and remained entirely

unchanged during the alleged conspiracy. It had a published formula for carload traffic that was

nearly identical to the carload formula it adopted in 2001, except for the reduction in trigger price

from $1.30 HDF to $1.25 HDF (which had no impact on shippers that paid this FSC during the

Relevant Period). In July 2004, while the alleged conspiracy was underway, BNSF became the

first railroad to develop and publish a FSC for coal traffic. And BNSF announced the industry’s

first mileage-based fuel surcharge in March 2005—in the middle of the supposed

conspiracy. Plaintiff’s use of terms like “lockstep” or “synchronization,” Complaint ¶¶ 36, 46, 55,

57, from 2003 through 2008 cannot mask the fact that BNSF was different. Nor does Plaintiff

ever suggest how any FSC program would ever effectively enable a price fixing conspiracy when

railroads do not control the price of fuel.

        Plaintiff nonetheless surmises that there must have been an FSC conspiracy because BNSF

and the other Defendants engaged in a series of in-person meetings during which they discussed

fuel surcharges. Id. ¶ 35. But federal law requires BNSF to participate in interline movements

with other carriers because each railroad’s business is generally limited by the location of its tracks,




                                                   2
        Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 3 of 18




and no one railroad has tracks that cover the entire country. Shipping consumer products via rail

from California to New York, for example, necessarily requires the service of two or more

railroads. And federal law makes it lawful for the railroads to discuss and agree upon the freight

rate applicable to this type of “interline” business—including any fuel surcharges that will be

applied and divided by the carriers. Because cooperation between railroads is not only a practical

necessity, it is legally compelled, federal law makes clear that evidence of interline discussions

and agreements cannot be used as a basis for drawing an inference of conspiracy. 49 U.S.C.

§§ 10703, 10706. So Plaintiff’s supposed “evidence” of a conspiracy is, in fact, no evidence at

all.

       BNSF’S RESPONSES IN ANSWER TO PLAINTIFF’S SPECIFIC ALLEGATIONS

       1.      BNSF admits that Plaintiff purports to bring an action as described in Paragraph 1,

but denies that it engaged in any violations of the law.

       2.      BNSF denies the allegations in Paragraph 2.

       3.      BNSF admits that Paragraph 3 partially quotes from the district court decision, In

re Rail Freight Fuel Surcharge Antitrust Litigation (Rail Freight), 292 F. Supp. 3d 14 (D.D.C.

2017) (“Rail Freight”). The district court decision is the best evidence of its contents and BNSF

denies the Plaintiff’s characterization of that decision. BNSF denies the remaining allegations in

Paragraph 3 and specifically denies that it participated in any conspiracy.

       4.      BNSF admits that it has on occasion entered into private freight transportation

contracts that included cost escalation provisions tied to indexes such as the All Inclusive Index

(“AII”) that included fuel costs as a factor and weighted a number of other cost factors. BNSF

denies the remaining allegations of Paragraph 4 and specifically denies that AII allowed for full

recovery of fuel costs.




                                                 3
        Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 4 of 18




       5.      BNSF admits that its CEO and those of the other three Defendants are board

members of the Association of American Railroads (“AAR”) and that the AAR Board meets from

time to time. BNSF also admits that the AAR published the All Inclusive Index (“AII”) and

adopted an All-Inclusive Index Less Fuel (“AIILF”). BNSF further admits that the AIILF did not

include a fuel component. BNSF specifically denies that AII permitted the recovery of all of its

fuel costs and denies the remaining allegations in Paragraph 5.

       6.      BNSF admits that Paragraph 6 partially quotes from the district court decision, Rail

Freight. The district court decision is the best evidence of its contents and BNSF denies the

Plaintiff’s characterization of that decision. BNSF denies the remaining allegations in Paragraph

6 and specifically denies that it participated in any unlawful collective action with the other

Defendants.

       7.      BNSF admits that during the period from 2003 to 2008, Plaintiff may have

purchased rail freight transportation not then subject to regulation or otherwise exempt from

regulation directly from BNSF and that some customers agreed to pay Rail Fuel Surcharges in

connection with that rail freight transportation. BNSF does not have sufficient information to

affirm or deny the allegations relating to the other Defendants in Paragraph 7. BNSF denies the

remaining allegations of Paragraph 7 and denies that it engaged in any price-fixing conspiracy.

BNSF further denies that Plaintiff suffered any antitrust injury.

       8.      BNSF admits that Plaintiff purports to seek damages for rail fuel surcharges

imposed on shipments made under private contracts and through other means exempt from rate

regulation under federal law, and that it does not seek relief arising from fuel surcharges imposed

on regulated freight transportation. BNSF denies that Plaintiff was damaged or is entitled to any




                                                 4
        Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 5 of 18




relief, and further denies any remaining allegations in Paragraph 8. BNSF specifically denies that

it engaged in any conspiracy.

       9.      BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 9 to the extent they relate to the corporate background of Plaintiff CHS Inc. and, as

such, they are denied. BNSF acknowledges that during the period from 2003 to 2008 Plaintiff

and/or its predecessors and/or affiliates may have purchased rail freight transportation not then

subject to regulation or otherwise exempt from regulation directly from BNSF and that some

customers agreed to pay FSC in connection with that rail freight transportation. BNSF does not

have sufficient knowledge or information sufficient to affirm or deny the allegations relating to

the other Defendants in Paragraph 9, and, as such, they are denied. BNSF denies that Plaintiff

suffered any antitrust injury.    BNSF denies the remaining allegations of Paragraph 9 and

specifically denies that it engaged in a conspiracy or antitrust violation.

       10.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 10 to the extent that they relate to the background of another Defendant and, as such,

they are denied.

       11.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 11 to the extent that they relate to the background of another Defendant and, as such,

they are denied.

       12.     BNSF admits the allegations regarding its principal place of business. BNSF

admits that it has rail lines throughout the western United States. BNSF further admits that it

originates and terminates shipments within the District in which this case was originally filed.




                                                  5
        Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 6 of 18




       13.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 13 to the extent that they relate to the background of another Defendant and, as such,

they are denied.

       14.     Paragraph 14 states legal conclusions to which no response is required. To the

extent a response is required, BNSF admits that Plaintiff purports to bring an action as described

in Paragraph 14, but denies that it engaged in any violations of law, and further denies that Plaintiff

has suffered any antitrust injury.

       15.     Paragraph 15 states legal conclusions to which no response is required. To the

extent a response is required, BNSF admits that Plaintiff purports to invoke the jurisdiction of the

Court as described in Paragraph 15.

       16.     Paragraph 16 states legal conclusions to which no response is required. To the

extent a response is required, BNSF admits that Plaintiff claims that venue is proper in the District

in which the case was originally filed. BNSF denies the remaining allegations of Paragraph 16

and specifically denies that it engaged in any conspiracy.

       17.     Paragraph 17 states legal conclusions to which no response is required. To the

extent a response is required, BNSF does not have sufficient information to affirm or deny the

allegations regarding the other Defendants but BNSF states it does not intend to challenge that it

is subject to the personal jurisdiction of the Court in which the case was originally filed. BNSF

specifically denies the allegations that it engaged in an illegal price fixing conspiracy.

       18.     BNSF denies the allegations in Paragraph 18 and specifically denies that it

participated in any unlawful activity.

       19.     BNSF denies the allegations in Paragraph 19 and specifically denies that it

participated in any conspiracy.




                                                  6
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 7 of 18




       20.     BNSF admits that it sold and carried out rail shipments in the flow of interstate

commerce to shippers and customers throughout the United States during the Relevant Period.

BNSF denies the remaining allegations of Paragraph 20. BNSF specifically denies that it engaged

in any conspiracy or had any co-conspirators.

       21.     With respect to the first sentence of Paragraph 21, BNSF admits that Congress

partially deregulated the railroad industry with passage of the Staggers Rail Act of 1980. The

remaining allegations in Paragraph 21 state legal conclusions to which no response is required. To

the extent a response is required, BNSF denies the allegations.

       22.     BNSF admits the allegations in Paragraph 22.

       23.     Paragraph 23 states legal conclusions to which no response is required. To the

extent a response is required, BNSF denies the allegations of Paragraph 23.

       24.     BNSF does not have sufficient information to affirm or deny the allegations in the

first sentence of Paragraph 24 and, as such, they are denied. BNSF denies the remaining

allegations of Paragraph 24.

       25.     BNSF denies the allegations of Paragraph 25.

       26.     BNSF denies the allegations in the first sentence of Paragraph 26. The second and

third sentences of Paragraph 26 states legal conclusions to which no response is required. To the

extent a response is required, BNSF denies the allegations.

       27.     Paragraph 27 states legal conclusions to which no response is required. To the

extent a response is required, BNSF denies the allegations.

       28.     BNSF denies the first sentence of Paragraph 28. BNSF admits that Paragraph 28

partially quotes from the district court decision, Rail Freight. The district court decision is the

best evidence of its contents and BNSF denies Plaintiff’s characterization of the decision. BNSF




                                                7
        Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 8 of 18




admits that Paragraph 28 partially quotes from a 2002 BNSF document and 2003 BNSF document.

BNSF states that the source documents are the best evidence of the contents and BNSF denies the

Plaintiff’s characterization of the documents.      BNSF denies the remaining allegations in

Paragraph 28

        29.     BNSF denies the allegations of the first sentence of Paragraph 29. BNSF admits

there are barriers to entry in the railroad industry but denies the remaining allegations of

Paragraph 29.

        30.     BNSF denies the allegations of Paragraph 30.

        31.     BNSF admits that it has on occasion entered into private freight transportation

contracts that included cost escalations provisions tied to the All Inclusive Index (“AII”) or the

Rail Cost Adjustment Factor (“RCAF”). BNSF further admits that the AII and the RCAF were

published by the AAR, that both indexes included fuel costs as a factor, and that both indexes

weighted a number of other cost factors. BNSF does not have sufficient information to affirm or

deny the allegations in Paragraph 31 regarding the practices of other railroads. BNSF denies the

remaining allegations in Paragraph 31 and specifically denies that RCAF and AII permitted the

recovery of all of its fuel costs.

        32.     BNSF denies the allegations of Paragraph 32.

        33.     BNSF admits that on occasion prior to 2003, it charged fuel surcharges on private

rail freight transportation. BNSF does not have sufficient information to affirm or deny the

allegations regarding the practices of other Defendant railroads. BNSF denies the remaining

allegations of Paragraph 33.

        34.     BNSF denies the allegations of Paragraph 34.




                                                8
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 9 of 18




       35.      BNSF admits that its executives attended meetings of the AAR and the National

Freight Transportation Association (“NFTA”). BNSF further states that NFTA is an organization

of shippers as well as transportation providers. Indeed, 60 percent of NFTA members are shippers

and 40 percent are transportation providers, which includes not only railroads but motor carriers,

water carriers, and rail car leasing companies. BNSF denies the remaining allegations of

Paragraph 35.

       36.      BNSF denies the first sentence of Paragraph 36. With respect to the third sentence

of Paragraph 36, BNSF admits that by 2003 it had fuel surcharges that were based on the HDF

index. With respect to the second and fourth sentences of Paragraph 36, BNSF does not have

sufficient information to affirm or deny the allegations regarding UP fuel surcharges and, as such

those allegations are denied, except that it admits that UP publicly announced carload fuel

surcharges based on the WTI index prior to June 2003 and that UP publicly announced that it

would utilize the HDF index effective June 2003. BNSF denies the remaining allegations of

Paragraph 36 and specifically denies that it moved in lockstep or in any way agreed or conspired

with UP regarding fuel surcharges.

        37.     BNSF denies the allegations of the first sentence of Paragraph 37. With respect to

the remainder of Paragraph 37, BNSF does not have sufficient information to affirm or deny the

allegations regarding UP, except that it admits that UP publicly announced carload fuel surcharges

as described in Paragraph 37. BNSF does not have sufficient knowledge to affirm or deny

whether UP made the announced change. Insofar as the allegations are directed at BNSF, BNSF

admits that it had a fuel surcharge that was applied in the manner described in the second and

third sentences of Paragraph 37. BNSF denies the remaining allegations in Paragraph 37.

       38.      BNSF denies the allegations of Paragraph 38.




                                                9
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 10 of 18




       39.     BNSF denies the allegations of Paragraph 39.

       40.     With respect to the second and third sentences in Paragraph 40, BNSF admits that

UP publicly announced modifications to its carload fuel surcharges in April 2003 but did not

announce a change in the index it employed. BNSF denies the remaining allegations in Paragraph

40 and specifically denies any concerted activity with UP regarding FSC.

       41.     BNSF denies the allegations of Paragraph 41.

       42.     BNSF denies the allegations of Paragraph 42.

       43.     BNSF admits that the All Inclusive Index Less Fuel (“AIILF”) was similar to the

All Inclusive Index except that it did not include fuel costs as a component and that it specified the

fourth quarter of 2002 as its base period. The AAR announcement referred to in Paragraph 43 is

the best evidence of its contents. BNSF denies the remaining allegations of Paragraph 43 and

specifically denies that it took collective action with regard to FSC or was part of any conspiracy.

       44.     BNSF denies the allegations of Paragraph 44.

       45.     BNSF does not have sufficient information to either affirm or deny the allegations

of Paragraph 45.

       46.     BNSF denies the allegations of Paragraph 46.

       47.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 47 attributed to other Defendants and, as such, the allegations are denied.

       48.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 48 attributed to other Defendants and, as such, the allegations are denied. BNSF denies

the last sentence of Paragraph 48 and specifically denies that it engaged in cartel pricing.

       49.     BNSF denies the allegations of Paragraph 49.

       50.     BNSF denies the allegations of Paragraph 50.




                                                 10
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 11 of 18




       51.      BNSF denies the allegations of Paragraph 51, except that BNSF admits that the

RCAF and AII both included a fuel component. BNSF specifically denies that RCAF or AII

allowed for full recovery of fuel cost increases, denies any collective action with the other

Defendants on FSC, and denies any system-wide over-recovery for fuel costs.

       52.     The allegation as to whether publication of a cost escalation index without a fuel

component was required by a regulatory body is a legal conclusion to which no response is

required. To the extent a response is required, the allegation is admitted. BNSF denies the

remaining allegations of Paragraph 52.

       53.     BNSF denies the allegations of Paragraph 53 and specifically denies that it was part

of any concerted action or conspiracy.

       54.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 54 regarding the practices of other Defendants.          Insofar as the allegations in

Paragraph 54 are directed at BNSF, BNSF admits that it applied fuel surcharges as a percentage

of the transportation rate in some private contracts and on some other traffic not subject to rate

regulation. BNSF denies the remaining allegations of Paragraph 54.

       55.     BNSF denies the allegations in the first sentence of Paragraph 55. With respect to

the second sentence of Paragraph 55 and table, BNSF does not have sufficient information to

affirm or deny those allegations regarding UP. Insofar as the allegations in the second sentence of

Paragraph 55 and table are directed at BNSF, BNSF admits that the monthly percentages for

BNSF’s carload fuel surcharge from June 2002 through June 2007 are reflected in the Table in

Paragraph 55. BNSF denies any implication in Paragraph 55 that the same fuel surcharge has been

applied to all BNSF traffic.




                                                11
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 12 of 18




       56.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 56 regarding other Defendants and, as such, those allegations are denied

       57.     BNSF denies the allegations of Paragraph 57.

       58.     BNSF denies the allegations of Paragraph 58 and specifically denies any collective

action with the other Defendants on FSC or any system-wide over-recovery for fuel costs.

       59.     BNSF denies the allegations of Paragraph 59 and specifically denies that it ever

deflected attention from its fuel savings efforts.

       60.     BNSF denies the allegations in Paragraph 60.

       61.     BNSF denies the allegations in Paragraph 61.

       62.     BNSF denies the allegations in Paragraph 62.

       63.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 63 regarding the practices of other Defendants and, as such, they are denied. Insofar as

the allegations are directed at BNSF, BNSF denies the allegations in Paragraph 63.

       64.     BNSF does not have sufficient information to affirm or deny the allegations of

Paragraph 64 regarding the practices of other Defendants or the preferences of “most shippers”

and, as such, they are denied. Insofar as they are directed at BNSF, BNSF denies the allegations

in Paragraph 64.

       65.     BNSF does not have sufficient information to affirm or deny the allegations

regarding the practices of other Defendants and, as such, they are denied. The allegations in the

second sentence of Paragraph 65 are too vague and non-specific to permit a response. With respect

to the allegations in third through seventh sentences of Paragraph 65, BNSF admits that they

partially quote from or cite to the district court decision, Rail Freight. The district court decision

is the best evidence of its contents and BNSF denies Plaintiff’s characterization of the decision.




                                                     12
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 13 of 18




BNSF does not have sufficient information to affirm or deny the allegations relating to the quotes

which are attributed to other Defendants and, as such, they are denied. BNSF denies the remaining

allegations in Paragraph 65.

       66.     BNSF admits that Paragraph 66 partially quotes from the district court decision,

Rail Freight. The district court decision is the best evidence of its contents and BNSF denies

Plaintiff’s characterization of the decision. BNSF does not have sufficient information to affirm

or deny the allegations relating to the quotes which are attributed to other Defendants and, as such,

they are denied. BNSF admits that the third sentence of Paragraph 66 partially quotes from a

BNSF document. BNSF states that the source document is the best evidence of its contents and

BNSF denies Plaintiff’s characterization of that document. BNSF denies the remaining allegations

made in Paragraph 66 and specifically denies that it was part of any collusive agreement and denies

that it had any co-conspirators.

       67.     BNSF does not have sufficient information to affirm or deny the allegations in

Paragraph 67 regarding the practices of other Defendants. Insofar as the allegations in Paragraph

67 are directed at BNSF, BNSF denies the allegations in the second sentence of Paragraph 67,

although it admits that in some situations customers with shipments requiring movements on more

than one railroad were billed separately by each railroad. BNSF denies the remaining allegations

in Paragraph 67 and specifically denies that it was part of any conspiracy.

       68.     BNSF denies the allegations in Paragraph 68.

       69.     BNSF does not have sufficient information to affirm or deny the allegations of

Paragraph 69 that relate to other Defendants and, as such, they are denied. BNSF denies that it

was part of any conspiracy and denies any system-wide over-recovery for fuel costs. BNSF denies

the remaining allegations of Plaintiff’s Paragraph 69.




                                                 13
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 14 of 18




        70.     BNSF does not have sufficient information to affirm or deny the allegations of

Paragraph 70 that relate to other Defendants and, as such, they are denied. Insofar as the

allegations are directed at BNSF, BNSF admits that some of its public filings between 2003

through 2008 reported increased fuel surcharge revenues. BNSF denies the remaining allegations

in Paragraph 70 and specifically denies that it was part of any conspiracy.

        71.     BNSF does not have sufficient information to affirm or deny the allegation

regarding other railroads’ market capitalization and, as such, it is denied. BNSF denies the

remaining allegations in Paragraph 71.

        72.     BNSF denies the allegations of Paragraph 72 and specifically denies that it was part

of any conspiracy.

        73.     Paragraph 73 states legal conclusions to which no response is required. To the

extent a response is required, BNSF denies the allegations in Paragraph 73. BNSF specifically

denies that Plaintiff has suffered any antitrust injury and denies that it was part of any illegal

contract, combination, or conspiracy to restrain trade.

        74.     BNSF incorporates by reference its responses to the allegations in the paragraphs

above as if fully set forth herein.

        75.     BNSF denies the allegations of Paragraph 75 and specifically denies that it was part

of any conspiracy.

        76.     BNSF denies the allegations of Paragraph 76.

        77.     BNSF denies the allegations of Paragraph 77.

        78.     BNSF denies the allegations of Paragraph 78.

        79.     BNSF denies the allegations of Paragraph 79. BNSF denies that Plaintiff has

suffered any antitrust injury and denies that Plaintiff is entitled to any of the requested relief.




                                                  14
          Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 15 of 18




          AFFIRMATIVE DEFENSES AND CERTAIN OTHER DEFENSES

          1.    The Complaint fails to state a claim upon which relief can be granted.

          2.    Plaintiff did not suffer antitrust injury.

          3.    Plaintiff lacks standing.

          4.    To the extent that Plaintiff alleges or infers a conspiracy by virtue of meetings,

discussions or agreements relating to interline movements, rates or related matters, Plaintiff’s

claims are foreclosed by 49 U.S.C. § 10706(a)(3)(B)(ii).

          5.    Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations and/or the doctrine of laches.

          6.    Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver and/or

estoppel.

          7.    BNSF had legitimate business justifications for all of its conduct at issue in this

matter.

          8.    BNSF’s conduct did not adversely affect competition in any relevant market.

          9.    Plaintiff did not suffer any injury or damage caused by BNSF.

          10.   Plaintiff’s damages, if any, are speculative.

          11.   Plaintiff’s claims are barred in whole or in part to the extent based on conduct that

is subject to the jurisdiction of the STB.

          12.   BNSF specifically reserves the right to assert any additional defenses that become

apparent during the course of the case. Additional facts may become known during the course of

discovery and investigation which will support affirmative defenses that currently are unknown to

BNSF. To preserve such affirmative defenses, BNSF hereby reserves the right to assert additional

affirmative defenses as discovery proceeds.




                                                   15
          Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 16 of 18




                                          PRAYER FOR RELIEF

          WHEREFORE, BNSF respectfully prays for relief as follows:

          1.     That the Court dismiss the Complaint with prejudice and enter judgment in favor

of BNSF and against Plaintiff;

          2.     That the Plaintiff recovers nothing;

          3.     That the Court award BNSF its reasonable costs incurred in defending this action,

including reasonable attorneys’ fees; and

          4.     That the Court grant BNSF such other and further relief as the Court deems just and

proper.

                                     JURY TRIAL DEMANDED

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendant demands a jury

trial as to all issues triable by jury.



Dated: August 31, 2021                                  Respectfully submitted,
                                                        /s/ Linda S. Stein
                                                        Linda S. Stein (D.C. Bar No. 376217)
                                                        Molly Bruder Fox (D.C. Bar No. 981619)
                                                        STEPTOE & JOHNSON LLP
                                                        1330 Connecticut Avenue, NW
                                                        Washington, D.C. 20036
                                                        Phone: (202) 429-3000
                                                        lstein@steptoe.com
                                                        mbfox@steptoe.com




                                                  16
Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 17 of 18




                                    Glenn D. Pomerantz
                                    E. Martin Estrada
                                    Kuruvilla J. Olasa
                                    Anne K. Conley
                                    MUNGER, TOLLES & OLSON LLP
                                    350 South Grand Avenue, 50th Floor
                                    Los Angeles, CA 90071
                                    Phone: (213) 683-9100
                                    Glenn.Pomerantz@mto.com
                                    Martin.Estrada@mto.com
                                    Kuruvilla.Olasa@mto.com
                                    Anne.Conley@mto.com

                                    Benjamin J. Horwich
                                    MUNGER, TOLLES & OLSON LLP
                                    560 Mission Street, 27th Floor
                                    San Francisco, CA 94105
                                    Phone: (415) 512-4000
                                    Ben.Horwich@mto.com

                                    Jacobus P. van der Ven (D.C. Bar No.
                                    1644774)
                                    MUNGER, TOLLES & OLSON LLP
                                    601 Massachusetts Ave., NW
                                    Suite 500E
                                    Washington, DC 20001-5369
                                    Phone: (202) 220-1100
                                    Jacobus.vanderven@mto.com

                                    Attorneys for Defendant BNSF Railway
                                    Company




                               17
       Case 1:20-mc-00008-BAH Document 731 Filed 08/31/21 Page 18 of 18




                                 CERTIFICATE OF SERVICE


       The undersigned attorney for Defendant BNSF Railway Company hereby certifies that on

this 31st day of August, 2021, I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system, which will send notification of such filing to all parties and/or counsel of record.




                                                /s/ Linda S. Stein
                                              Linda S. Stein

                                              Attorney for Defendant BNSF Railway Company
